 1

 2
                              UNITED STATES DISTRICT COURT
 3                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 4

 5        LEO DURDEN,

 6                                 Plaintiff,

                v.                                          C17-651 TSZ
 7
          GEICO ADVANTAGE INSURANCE                         MINUTE ORDER
 8
          COMPANY,
 9
                                   Defendant.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12       (1)    Defendant’s Motion for Summary Judgment re Coverage Exclusion for
   Racing, docket nos. 54, 63, is DENIED. Genuine disputes of material fact exist regarding
13 whether Plaintiff was “racing” at the time of the automobile accident in question.

14        (2)     Plaintiff’s Motion for Partial Summary Judgment to Strike Affirmative
   Defense re: Racing, docket no. 66, is DENIED. Even under the narrow definition of
15 “racing” advanced by Plaintiff, disputed material facts preclude summary judgment.
   Defendants offer the testimony of numerous eye-witnesses to the events surrounding the
16 accident, all of whom believe that Plaintiff was racing at the time of the crash,
   notwithstanding his testimony to the contrary.
17        (3)     The parties are directed to mediate by January 15, 2019, pursuant to
     LCR 39.1(c).
18
          (4)        The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 17th day of December, 2018.

21                                                      William M. McCool
                                                        Clerk
22
                                                        s/Karen Dews
23                                                      Deputy Clerk

     MINUTE ORDER - 1
